Citation Nr: 9922752	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  92-13 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and D.B.



ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1971.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, dated in August 1991.  That decision denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  The veteran died on January [redacted], 1991 at 63 years of age.

2. The cause of the veteran's death was metastatic colon 
cancer.

3.  At the time of the veteran's death, he had no service 
connected disabilities.

4.  No competent medical evidence has been submitted linking 
the veteran's terminal metastatic colon cancer with any 
incident or occurrence, including exposure to herbicides or 
duty in Vietnam, while the veteran was on active duty.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause of death, or it must be etiologically 
related.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1998).

Under 38 C.F.R. § 3.312(a), a veteran's death will be 
considered service connected when a service-connected 
disability is established as either the principal or 
contributory cause of death.  This determination is to be 
based on sound judgment after careful review of the facts, 
and not on speculation.  Id.  A service-connected disability 
will be considered as the principal cause of death when such 
disability was the immediate or underlying cause of death, or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
For a service-connected disability to be considered a 
contributory cause of death, "it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it lent assistance to the production of 
death."  38 C.F.R. § 3.312(c).  See also Barnett v. Brown, 8 
Vet. App. 1, 4 (1995).

The threshold question that must be resolved with regard to 
the appellant's claim of service connection for the cause of 
the veteran's death is whether she has presented evidence 
that the claim is well grounded.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A well-
grounded claim is a plausible claim, meaning it appears to be 
meritorious.  Murphy, 1 Vet. App. at 81.  An allegation that 
the veteran's death is the result of a disorder that is 
service connected is not sufficient; the appellant must 
submit evidence in support of the claim that would "justify 
a belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
According to the applicable laws and regulations, service 
connection requires evidence that the disease or disorder was 
incurred in or aggravated by service or that the disorders 
are otherwise attributable to service.  See 38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) (1998).  
Service connection may also be granted for disease, which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  Cosman v. Principi, 3 Vet. App. 303, 305 (1992); 38 
C.F.R. § 3.303(d) (1998);

The United States Court of Appeals for the Federal Circuit 
has held that: 

A well grounded claim is a plausible 
claim, one that appears to be meritorious 
on its own or capable of substantiation.  
Such a claim need not be conclusive but 
only possible to satisfy the initial 
burden § 5107(a).  For a claim to be well 
grounded, there must be (1) a medical 
diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay 
evidence of in-service occurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between 
an in-service disease or injury and the 
current disability.  Where the 
determinative issue involves medical 
causation, competent medical evidence to 
the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

For service connection for the cause of death, the first 
requirement, evidence of a current disability, will always 
have been met (the current disability being the condition 
that caused the veteran to die).  However, the last two 
requirements must be supported by evidence of record.  Ruiz 
v. Gober, 10 Vet. App. 352, 356 (1997); Ramey v. Brown, 9 
Vet. App. 40, 46 (1996).

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Velez v. 
West, 10 Vet. App. 432 (1997); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 
7 Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical 
evidence connecting a currently diagnosed back disability to 
the fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).

A well-grounded claim for service connection for the cause of 
a veteran's death, thus, is one which justifies a belief by a 
fair and impartial individual that it is plausible that the 
veteran's death resulted from a disability incurred in or 
aggravated by service, or that death resulted from a 
disability which may be presumed under law to have been 
related to service.  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is "plausible" or 
"possible" is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  Therefore, if the 
determinant issue is one of medical etiology or a medical 
diagnosis, competent medical evidence must be submitted to 
make the claim well grounded.  Grottveit, 5 Vet. App. at 93.  
A lay person is, however, competent to provide evidence on 
the occurrence of observable symptoms during and following 
service.  See Savage v. Gober,  at 495.

The veteran's death certificate reports that the veteran died 
on January [redacted], 1991 at 63 years of age.  The cause of death 
listed by the attending physician was metastatic colon 
cancer.  No autopsy was performed.  Review of the medical 
records prior to the veteran's death indicates that Duke's 
Class B moderately differentiated adenocarcinoma of the 
cecum, with positive metastases to the omentum, liver, 
infiltration through the cecal wall, and lymph nodes was 
diagnosed in July and August 1990.

The veteran underwent a right hemicolectomy and chemotherapy.  
By the September 1990, CT scans of the abdomen showed 
progression of the liver metastases.  As noted, the veteran 
died in January 1991, apparently from complications of the 
liver metastases.

Review of the veteran's service medical records is negative 
for any evidence of complaint, treatment, or findings 
relating to adenocarcinoma of the cecum or any other cancer.  
Service medical records indicate that the veteran was treated 
for unspecified type hepatitis.  He was noted at separation 
to have no sequelae.

The veteran's service personnel records indicate that the 
veteran served in Vietnam.

Review of the veteran's claims folder reveals that the 
veteran was not service-connected for any disability during 
his lifetime.  The veteran's service medical records do not 
reveal evidence of any combat related wounds.

There has been no competent medical evidence of a diagnosis 
of malignancy prior to that made in July 1990. The provisions 
of 38 C.F.R. § 3.309(a) (1998) regarding presumptive service 
connection for malignant tumors identified during the first 
year following separation from service are therefore 
inapplicable.

The appellant and the veteran's daughter appeared before an 
RO hearing officer in November 1992.  They testified that the 
veteran had ongoing, intermittent stomach problems after the 
episode of hepatitis in 1967.  The appellant expressed her 
belief that the hepatitis may have weakened the veteran's 
ability to resist the fatal cancer, and may have made it 
easier for the cancer to develop in his liver.  She also 
testified that the colon cancer may have been misidentified, 
and that it could actually have begun in the liver.

The appellant introduced several abstracts of medical 
articles that reported a correlation between hepatitis B and 
liver cancer.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Where the 
determinative issue involves etiology or a medical diagnosis, 
competent medical evidence that a claim is "plausible" or 
"possible" is the threshold requirement for the claim to be 
well grounded.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, 5 Vet. App. at 93.  Such determinations require 
"specialized knowledge or training," and, therefore, cannot 
be made by a lay person.  Layno v. Brown, 6 Vet. App. 465, 
470 (1994); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Lay persons are not competent to offer medical 
opinions because the "questions involved [do] not lie within 
the range of common experience or common knowledge." Id. 
(quoting Frye v. United States, 54 App. D.C. 46, 293 F. 1013, 
1014 (1923)).

Generally, an attempt to establish a medical nexus to a 
disease or injury solely by generic information in a medical 
journal or treatise "is too general and inconclusive" to 
well ground a claim.  Sacks v. West, 11 Vet. App. 314, 317 
(1998) (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996)); see Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
(holding that medical treatise evidence proffered by the 
appellant in connection with his lay testimony was 
insufficient to satisfy requirement of medical evidence of 
nexus to well-ground claim).  Medical treatise evidence, 
however, can provide important support when combined with an 
opinion of a medical professional.  See Rucker v. Brown, 10 
Vet. App. 67, 73-74 (1997) (holding that evidence from 
scientific journal combined with doctor's statements was 
"adequate to meet the threshold test of plausibility"); 
Bielby v. Brown, 7 Vet. App. 260, 265-67 (1994).  Similarly, 
medical treatise evidence could "discuss[] generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least a plausible 
causality based upon objective facts."  Wallin v. West, 11 
Vet. App. 509, 514 (1998) (citing Sacks, supra).  Indeed, as 
the Court stated in Wallin, "in order for a claim to be well 
grounded [it] need not be supported by evidence sufficient 
for the claim to be granted.  Rather, the law establishes 
only a preliminary threshold of plausibility with enough of 
an evidentiary basis to show that the claim is capable of 
substantiation."  Mattern v. West, 12 Vet. App. 222, 228 
(1999) (citing Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

The treatise evidence submitted by the appellant does not 
satisfy her burden of submitting competent medical evidence 
of a nexus between hepatitis and the cause of the veteran's 
death.  First, the evidence is not accompanied by a medical 
opinion.  Second, it does not contain the degree of 
specificity necessary.  The medical evidence shows that the 
cancer present in the veteran's liver had metastasized from 
the colon.  The treatise evidence submitted by the appellant 
addresses a different type of cancer and does not comment on 
the likelihood of metastasis to the liver from other sites.  
The evidence is therefore not probative of the question of 
nexus.

The appellant and the veteran's daughter did testify to their 
belief that there may have been a relationship between the 
veteran's death and hepatitis.  The testimony of the 
appellant and her daughter is not competent to provide the 
necessary etiological link between the fatal colon cancer and 
service.  Lay assertions to the effect that the veteran's 
death was related to service are neither competent nor 
probative of the issue in question.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Indeed, in Moray v. Brown, 5 Vet. 
App. 211 (1993), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
noted that lay persons are not competent to offer medical 
opinions and, therefore, those opinions cannot serve as a 
basis for a well-grounded claim.

Because neither the appellant nor her daughter is a medical 
expert, they are not competent to express an opinion 
regarding the medical causation of the veteran's terminal 
illness.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  For 
the same reason's, the appellant's testimony that the 
veteran's colon cancer may have been a misdiagnosis of 
primary liver cancer, is not competent evidence.

The appellant and her daughter are arguably competent to 
report that they observed the veteran having ongoing stomach 
problems after his return from service.  It is also plausible 
that this testimony constitutes competent evidence of a 
continuity of symptomatology.  38 C.F.R. § 3.303(b).  
However, this evidence does not constitute competent medical 
evidence of a nexus between hepatitis or any other incident 
of service and the fatal colon cancer.  Competent evidence 
would be required to link the continuing stomach problems to 
the fatal colon cancer.  Clyburn v. West, No. 97-1321 ( U.S. 
Vet. App. April 2, 1999)

Agent Orange

For the purposes of presumptive service connection, the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era, 
specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 C.F.R. § 3.307(6)(i) 
(1998).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) (1998) are met even though there is no record 
of such diseases during service, provided further that the 
rebuttable presumption provisions of § 3.307(d) are also 
satisfied:  Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; Multiple myeloma; Non-
Hodgkin's lymphoma; Acute and subacute peripheral neuropathy; 
Porphyria cutanea tarda; Prostate cancer; Respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); Soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).

The term "soft-tissue sarcoma" includes the following: adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, malignant 
ganglioneuroma (For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.)  38 U.S.C.A. § 1116 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.309(e) (1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  Service in Vietnam during the Vietnam Era together 
with the development of non-Hodgkin's lymphoma manifested 
subsequent to such service is sufficient to establish service 
connection for that disease.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313 (1998).

When the requirements of a well-grounded claim are considered 
in relation to § 3.309, it must first be shown that there is 
medical evidence of a disability listed in § 3.309(e) (1998).  

Review of the evidence does in fact indicate that the veteran 
served in Vietnam therefore allowing presumptive service 
connection for any of the diseases listed in 3.309(e).  The 
veteran's metastatic colon cancer is not one of the diseases 
recognized as related to exposure to herbicides.

Although the veteran was diagnosed with liver cancer, it was 
diagnosed as metastatic adenocarcinoma of the cecum, i.e., it 
originated as a carcinoma in the colon and then metastasized.  
In a recent opinion, the VA General Counsel determined that 
presumptive service connection may not be established under 
38 U.S.C. 1116 and 38 C.F.R. § 3.3079(a) for a cancer listed 
in 38 C.F.R. § 3.309(e) as being associated with herbicide 
exposure, if the cancer developed as the result of metastasis 
of a cancer that is not associated with herbicide exposure.  
VAOPGCPREC 18-97 (1997).  Evidence sufficient to support the 
conclusion that a cancer listed in section 3.309(e) resulted 
from metastasis of a cancer not associated with herbicide 
exposure will constitute "affirmative evidence' to rebut the 
presumption of service connection for purposes of 38 U.S.C.A. 
§ 1113(a) and 38 C.F.R. § 3.307(d). Id.

The United States Court of Appeals for the Federal Circuit 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee 
also applies to claims based on exposure to Agent Orange.  
Brock v. Brown, 10 Vet. App. 155, 160 (1997).  

The Board finds the appellant's claim of entitlement to 
service connection for the cause of the veteran's death on 
the basis of exposure to herbicides not well grounded.  The 
conditions that caused his death are not subject to the 
presumptions referable to veterans who served in Vietnam or 
were otherwise exposed to herbicidal agents.  There is also 
no competent evidence linking the fatal conditions to 
exposure to herbicides in service.  

There has been no competent medical evidence submitted which 
links the veteran's death to his recognized service.  There 
is no competent evidence that his service connected 
disabilities contributed to his death.  As the appellant has 
not presented medical or competent evidence which would 
justify a belief by a fair and impartial individual that it 
is plausible the veteran's death was related to service, her 
claim is not well grounded and must be denied.

If there has been a failure to submit evidence in support of 
a plausible claim, VA is under no duty to assist the claimant 
in any further development of the claim.  See Grottveit, 5 
Vet. App. at 93.  The Board further finds that the appellant 
has not indicated the existence of any post service medical 
evidence that has not already been obtained that would well 
ground her claim.  38 U.S.C.A. § 5103 (West 1991); McKnight 
v. Gober, 131 F.3d 1483 (Fed.Cir. 1997).  In the absence of 
competent evidence linking the cause of the veteran's death 
to service, the claim for service connection for the cause of 
his death is not well grounded and must be denied.  Epps v. 
Gober, 126 F.3d 1464 (Fed.Cir. 1997).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 





		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

